Case 4:14-cr-00068-RAJ-LRL Document 44 Filed 10/06/20 Page 1 of 8 PageID# 334



                      IN THE UNITED STATES DISTRICT COURT
                                                                                         filed
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Newport News Division
                                                                                     ocr - 6 2020
ISAIAH AL'VON HOLLOMAN,

              Petitioner,

       V.                                           CRIMINAL ACTION NO.4:14-CR-68


UNITED STATES OF AMERICA,

              Respondent.


                                             OPINION AND ORDER


       Before the Court is Petitioner Isaiah Holloman's Emergency Motion for Compassionate

Release Pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 32. For the following reasons.

Petitioner's Motion is DENIED.


                            I. FACTUAL AND PROCEDURAL HISTORY


       On January 14, 2015, Petitioner pled guilty to one count of Receipt of Child Pornography

in violation of 18 U.S.C. § 2252A(a)(2). ECF No. 14. On April 15, 2015, the Court sentenced

Petitioner to 160 months imprisonment to be followed by twenty-five years of supervised release.

ECF No. 27. Petitioner has been incarcerated since November 21,2014,and has a projected release

date of April 2, 2026. ECF No. 39, Ex. A.

       Petitioner, now twenty-seven years of age, is currently serving his sentence at FCI Butner

Low.ECF No.36. On July 24, 2020,Petitioner filed a pro se emergency motion for compassionate

release based on the current COVID-19 pandemic.ECF No. 32. In support ofhis motion.Petitioner

expressed concerns that his underlying health conditions with sporadic bronchitis and borderline
obesity put him at grave risk for severe illness if he contracts COVID-19. ECF No. 36.



                                               1
Case 4:14-cr-00068-RAJ-LRL Document 44 Filed 10/06/20 Page 2 of 8 PageID# 335




       The Court appointed counsel to represent Petitioner and on August 27, 2020, Petitioner's

counsel supplemented Petitioner's Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A). ECF Nos. 33, 36. The Government filed a response in opposition on September 10,

2020. ECF No. 39. Petitioner then submitted a reply to the Government's response on September

17, 2020. ECF No. 43. As such, this matter is ripe for disposition.

                                    II. LEGAL STANDARD


A. The Exhaustion Requirement

       A district court may modify a petitioner's sentence "after the defendant has fully exhausted

all administrative rights to appeal a failure ofthe Bureau of Prisons("BOP")to bring a motion on

the defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of

the defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly, a petitioner

seeking compassionate release is generally required to exhaust his or her administrative remedies

prior to bringing a motion before the district court. Id.; see also Coleman v. United States, 2020

WL 3039123, at *3-*4 (E.D. Va. June 4, 2020)(discussing the reasons "judicial waiver of the

exhaustion requirement is permissible in light ofthe extraordinary threat certain inmates face from

COVID-19").

B. The Compassionate Release Standard

        As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

"extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

"Extraordinary and compelling reasons" was previously defined by the United States Sentencing

Commission ("Sentencing Commission") in U.S.S.G. § 1B1.13, Application Note 1. Before the

passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be
Case 4:14-cr-00068-RAJ-LRL Document 44 Filed 10/06/20 Page 3 of 8 PageID# 336



modified due to the petitioner's medical condition, age, or family circumstances and further

defined the limits under which a sentence reduction may be given under those justifications.

U.S.S.G. § IB 1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

provision" that allowed for a sentence modiflcatiop upon a showing of "extraordinary and

compelling reason other than, or in combination with, the reasons described in subdivisions(A)

through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

severely restricted because it required approval from the Bureau of Prisons before an individual

could petition the district court for relief. Id.

        However, U.S.S.G. § IB 1.13 is now outdated following the passage of the FIRST STEP

Act, which allows individuals to petition the district court directly without clearance from the

Bureau ofPrisons. Therefore, U.S.S.G. § IB 1.13 is merely advisory and does not bind the Court's

application of § 3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4(E.D. Va. May

26,2020);      also United States v. Lisi, 2020 WL 881994, at *3(S.D.N.Y. Feb. 24,2020)("[T]he

Court may independently evaluate whether [petitioner] has raised an extraordinary and compelling

reason for compassionate release ... [but § lB1.13's policy statement] remain[s] as helpful

guidance to courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019)

("[T]he Commission's existing policy statement provides helpful guidance on the factors that

support compassionate release, although it is not ultimately conclusive"). A petitioner's

rehabilitation standing alone does not provide sufficient grounds to warrant a sentence

modification. 28 U.S.C. § 994(t). In sum, the Court may consider a combination of factors,

including but not limited to those listed in U.S.S.G. § 1B1.13, in evaluating a petitioner's request

for a sentence modification under 18 U.S.C. § 3582(c)(l)(A)(i).
Case 4:14-cr-00068-RAJ-LRL Document 44 Filed 10/06/20 Page 4 of 8 PageID# 337




                                      III. DISCUSSION


A. The Exhaustion Requirement

       The Court finds, and the Government admits, that Petitioner has exhausted his

administrative remedies prior to bringing his motion. On June 17, 2020, Petitioner submitted an

administrative request for compassionate release, which the BOP denied on June 22, 2020. EOF

No. 39, Ex. B. On July 3, 2020, Petitioner filed a Request for Administrative Remedy seeking

reconsideration of the previous denial, which the BOP also denied on July 8, 2020. Id. Therefore,

Petitioner has satisfied the exhaustion requirement within § 3582(c)(1)(A) due to the following

findings: (1) 30 days have elapsed since each of his administrative requests for relief from his

sentence were filed with the BOP; and (2) Petitioner's administrative requests for a sentence

modification have all been denied.


B. The Compassionate Release Standard

       1. Consideration ofthe Factors Listed in 18 U.S.C. §3553(a)

       In its consideration of the factors listed in 18 U.S.C. § 3553(a), the Court notes the

seriousness ofthe conduct leading to Petitioner's conviction for Receipt of Child Pornography. As

indicated in the statement of facts accompanying Petitioner's guilty plea. Petitioner sought out,

accessed, viewed, solicited, and further shared hundreds of images of child pornography along

with videos depicting minors engaged in sexually explicit conduct including instances of sadistic

or masochistic abuse by an adult. ECF No. 16. Petitioner engaged in this conduct in an on-going

fashion utilizing multiple electronic devices. Id. Based on the foregoing. Petitioner's conduct

strongly implicates the need for a sentence "to reflect the seriousness of the offense...and to

provide just punishment" as well as a need for deterrence. § 3553(a)(2)(A)-(B).
Case 4:14-cr-00068-RAJ-LRL Document 44 Filed 10/06/20 Page 5 of 8 PageID# 338



       Moreover, "federal courts have been disinclined to grant compassionate release to

petitioners convicted ofcrimes involving child pornography,even for vulnerable petitioners during

the COVID-19 pandemic, citing potential dangerousness" to the safety of the community. See

Coleman, 2020 WL 3039123, at *4 (E.D. Va. June 4, 2020)(citing cases with heightened risk of

reoffending when petitioners lacked indications of rehabilitation, wanted to return to the location

of their offense upon release, and had easy access to electronic devices). However, regardless of

the offense at issue, a sentence should not unnecessarily "include incurring a great and unforeseen

risk of severe illness or death brought on by a global pandemic." United States v. Zukerman, 451

F.Supp.3d 329, 336 (S.D.N.Y. Apr. 3, 2020) quoting United States v. Rodriguez, 451 F.Supp.3d

392, 407(Apr. 1, 2020). Accordingly, the Court finds that while offense conduct may inform the

Court's discretion in deciding a motion for compassionate release and determining the appropriate

conditions of release, such a motion may not be denied simply because ofthe underlying offenses.

       However, the Court is concerned that Petitioner's release plan does not adequately protect

the public from the potential of a subsequent offense involving child pornography. See 18 U.S.C.

§ 3553(a)(2)(C); U.S.S.G.§ IB 1.13(2). Petitioner committed the initial offense while residing with

his parents and did so undetected for a period of at least four months. Petitioner has served just

over fifty percent of his statutory term, and his release plan would have him return to his parents'

home—^the same location in which the initial offense occurred. ECF No. 39 at 14, Ex. A.

       In further evaluation of the § 3553(a)factors, the Court recognizes that Petitioner has kept

a clean disciplinary record and has completed educational programs in science, math, and Spanish.

ECF No. 36, Ex. 4. Petitioner has also engaged in occupational training, completing a 300-hour

HVAC program, electrical training, industrial sewing, and various workplace safety programs. Id.
Case 4:14-cr-00068-RAJ-LRL Document 44 Filed 10/06/20 Page 6 of 8 PageID# 339



However, after full consideration of the § 3553(a) factors, the Court concludes that the purposes

of Petitioner's sentence remain unfulfilled.

       2. Evaluation of"Extraordinary and Compelling Reason"

       The Court now turns to whether Petitioner has set forth extraordinary and compelling

reasons to modify his sentence because of the grave risk COVID-19 poses to individuals with

underlying health conditions. During the COVID-19 pandemic,federal courts around the country

have found that compassionate release is justified under certain circumstances. Zukerman, 2020

WL 1659880, at *4 citing Perez, 2020 WL 1546422, at *4; United States v. Colvin, 2020 WL

1613943,*4(D. Conn. Apr. 2,2020); United States v. Rodriguez, No.2:03-CR-00271-AB-l,2020

WL 1627331, at *7(E.D. Pa. Apr. 1, 2020); United States v. Jepsen, No. 3:19-CV-00073(VLB),

2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *3; United

States V. Muniz, No.4:09-CR-0199-l, 2020 WL 1540325, at *2(S.D. Tex. Mar. 30,2020); United

States V. Campagna,No. 16 CR.78-01 (LGS),2020 WL 1489829, at *3(S.D.N.Y. Mar. 27,2020).

Unlike the petitioners in the aforementioned cases however. Petitioner fails to set forth compelling

and extraordinary reasons to justify his release.

       Petitioner seeks release based on the prevalence of positive COVID-19 cases at FCl Butner

Low; his inability to effectively practice social distancing and observe appropriate precautions

recommended by the Center for Disease Control(CDC);and his underlying health concerns, which

he contends put him at increased risk of serious illness from contracting COVID-19 while in

prison. ECF No. 36 at 7-10. Specifically, Petitioner states that he suffers from borderline obesity

with a Body Mass Index (BMl)of 28.6, sporadic bronchitis, a previous exposure to tuberculosis,

and at least one elevated blood pressure reading. Id. at 8.

       While the Court understands the magnitude of the COVID-19 pandemic and its unique
Case 4:14-cr-00068-RAJ-LRL Document 44 Filed 10/06/20 Page 7 of 8 PageID# 340



effect on prisons, the mere existence of the virus, without more, is not enough to establish

extraordinary and compelling reasons. See United States v. Carter, No. 2:19-CR-00078,2020 WL

3458598, at *5 (S.D.W. Va. June 25, 2020)(noting that while any number of COVID-19 cases

within a prison is of great concern,"a generalized assertion ofthe existence ofthe pandemic alone

carmot independently justify compassionate release"). Specific to each petitioner, the Court

examines the CDC's list of risk factors for severe COVID-19 complications when assessing

compassionate release motions during the pandemic. United States v. Lewellen, 2020 WL

2615762, at *4(N.D. 111. May 22, 2020).

        Here, Petitioner is twenty-seven years old and does not suffer from any underlying medical

conditions recognized by the CDC that put him at a higher risk for serious illness if he contracts

COVID-19. While the CDC lists obesity as a medical condition that may cause an "increased risk

ofsevere illness from COVID-19,"' the Court recognizes that Petitioner is not obese as Petitioner's

BMI is only 28.6. Petitioner also asserts that he suffers from sporadic bronchitis as documented in

the Presentencing Report from March 17, 2015. However, this report described Petitioner as

"physically healthy" and stated that he had not experienced attacks requiring an inhaler in the prior

two to three years. ECF No. 30 at 14. Additionally, Petitioner does not claim he has suffered any

complications from his sporadic bronchitis nor does he cite to any evidence of treatment for this

condition at any point during his nearly six years of incarceration. See ECF No. 36 at 7-8.

Furthermore, Petitioner also claims he is at increased risk of contracting COVID-19 from a

previous exposure to tuberculosis and an elevated blood pressure reading. However, his medical

records provide no indication that Petitioner has been diagnosed with either tuberculosis or




       'People with Certain Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION (Sept. 11,
       2020)https://\vvv\v.cdc.aov/coronavirus/20]9-ncov/need-extra-precautions/people-with-medical-
       conditions.html (obesity defined as having a body mass index of 30 or higher).
Case 4:14-cr-00068-RAJ-LRL Document 44 Filed 10/06/20 Page 8 of 8 PageID# 341



hypertension. See ECF No. 39, Ex. C. Lastly, the Court notes that Petitioner's medical records

indicate that he tested positive for asymptomatic COVID-19 in early June 2020, which was

resolved in July 2020. Id. Accordingly, Petitioner's medical records do not support claims that his

underlying health conditions make him particularly susceptible to serious illness from contracting

COVID-19. Therefore, Petitioner has failed to identify extraordinary and compelling reasons, and

the Court declines to grant Petitioner a sentence reduction at this time.

                                           IV. CONCLUSION


       For the foregoing reasons, Petitioner's Motion is DENIED.

       The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

Attorney, the United States Probation Office, the Federal Bureau ofPrisons, and the United States

Marshals Service.


       IT IS SO ORDERED.

                                                                         ¥
                                                              Raymond A.Jackson
Newport News, Virginia                                        United States District Judge
OctoberS ,2020                                        UNITED STATES DISTRICT JUDGE
